        Case 1:20-cv-01337-DAD-JLT Document 25 Filed 12/14/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   A.B.,                                              No.: 1:20-cv-1337-NONE-JLT

12                  Plaintiff,                          ORDER ADOPTING IN FULL THE FINDINGS
                                                        AND RECOMMENDATIONS AND DISMISSING
13           v.                                         THE ACTION WITHOUT PREJUDICE

14   COUNTY OF KERN, et al.,                            (Doc. Nos. 11, 22.)

15                  Defendants.
16
17           Plaintiff A.B. asserts that her rights arising under federal and state law were violated by Kern
18   County Deputy Sherriff Michael Clark and the County of Kern. She contends she suffered gender
19   violence and sexual battery in violation of California law, as well as several civil rights violations. (See
20   generally Doc. No. 13.) Plaintiff seeks relief from California’s government tort claim presentation
21   requirement pursuant to an exemption procedure set forth in California Government Code § 946.6 (“§
22   946.6”). (Doc. No. 11.) The assigned magistrate judge issued findings and recommendations
23   concluding that the district court lacks jurisdiction to grant the relief requested under § 946.6, because
24   that authority is reserved to the California Superior Courts. (See Doc. No. 22 at 5-8.) Therefore, the
25   magistrate judge recommended that plaintiff’s motion be denied for lack of jurisdiction. (Doc. No. 22.)
26           The parties were given fourteen days to file any objections to the recommendations that the
27   action be dismissed. (Doc. No. 22 at 8.) In addition, the parties were “advised that failure to file
28   objections within the specified time may waive the right to appeal the District Court’s order.” (Id.
                                                         1
        Case 1:20-cv-01337-DAD-JLT Document 25 Filed 12/14/20 Page 2 of 2



1    (citing Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991); Wilkerson v. Wheeler, 772 F.3d 834, 834 (9th

2    Cir. 2014)).) To date, no objections have been filed by any party.

3           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C) and Britt v. Simi Valley United

4    School Dist., 708 F.2d 452, 454 (9th Cir. 1983), this court conducted a de novo review of the case.

5    Having carefully reviewed the file, the court finds the findings and recommendations are supported by

6    the record and proper analysis.

7           Accordingly, IT IS HEREBY ORDERED:

8           1.      The findings and recommendations dated November 9, 2020 (Doc. No. 22) are

9                   ADOPTED IN FULL; and

10          2.      Plaintiff’s motion for relief from the Government Tort Claim Presentation Requirement

11                  (Doc. 11) is DENIED for lack of jurisdiction.

12
     IT IS SO ORDERED.
13
14      Dated:     December 12, 2020
                                                      UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
